Title: To Thomas Jefferson from George Rice, 23 March 1781
From: Rice, George
To: Jefferson, Thomas


Barracks [Charlottesville] 23 Mch. 1781. John Lightfoot, who has served as assistant commissary of hides at Charlottesville since 1 Jan. 1780, has been drafted for 18-month service. Rice is ignorant of the law in this respect, but Lightfoot considers himself unfairly treated and applies for redress. Mr. Marks, the commissary of hides, is in Philadelphia on business for the department and his duties fall on Lightfoot. If both officers of that department are absent “the Interest of the Public will be much injured” because leather is needed for the harness factory.
